"'··'A624.s48 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                           Page I of I



                                          UNITED STATES DISTRICT CO                                                SEP Oe 2019
                                                   SOUTHERN DISTRJCT OF CALIFORNIA
                                                                                                          CLERK, U.S. r::ISTRICT COURT
                                                                                                          UTH.i;RI\J DISTRICT OF C.AiJFuRNIA
                         United States of America                                  JUDGMENT               ·A CRIMINAL CASID~
                                          V,                                       (For Offenses Cammi ea·an or After November 1, 19877)             '


                          Alberto Bastida-Gomez                                    Case Number: 3:19-mj-23653

                                                                                  Thomas S. Sims
                                                                                  Defendant's Attorney


  REGISTRATION NO. 88818298
  THE DEFENDANT:
   1:8:l pleaded guilty to count(s) I of Complaint
                                     -------'--------------------------
   •     was found guilty to count(s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

  Title & Section                        Nature of Offense                                                         Count Number(s)
  8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                               I

   D The defendant has been found not guilty on count(s)
                                                                               -------------------
   •    Count(s)
                      ------------------
                                                                                   dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term pf:
                                   t./
                                   h.
                                  /1:i] TIME SERVED                            O _ _ _ _ _ _ _ _ _ days

   1:8:l Assessment: $10 REMITTED           Fine: WAIVED 1:8:1
   1:8:l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the defendant's possession at the time of arrest upon their deportation or removal.
   D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Friday, September 6, 2019
                                                                                Date of Imposition of Sentence



                                                                                HONORABLE MITCHELL D. DEMBIN
                                                                                UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                                       3: l 9-mj-23653
